On Petition for Eehearing.
Spalding, Ch. J.
This court would have been more than justified in granting the motion made to strike out the statement of the case, appellants’ abstract, and brief, for failure to conform in any material respect to the rules of this court. The original opinion was written with the idea that it would, however, be more satisfactory to both parties to have a decision on the merits than on a question of practice ; and notwithstanding the fact that the failure to comply with the rules imposed upon this court much arduous labor, and rendered it extremely difficult to arrive at a determination of what questions were involved, counsel for appellant files a petition for a rehearing in which he, evidently relying on the incomplete abstract prepared by him, one which sets out only that part of the evidence which he apparently thinks favorable to his clients, states that this court has misstated the facts. Doubtless we did state facts which did not appear in his abstract. There are, however, two abstracts, neither one complete. We were compelled to reach the facts as best we could from the pleadings omitted from the original abstract, and from a search of the evidence as scattered without order through both incomplete abstracts. After spending nearly a week on a review of the record on the petition for rehearing, we are unable to discover that we materially misstated any fact. And what we say here is more in explanation of our holding than in stating any new or different propositions of law. While our opinions are not such as a case of this importance would seem to require, they are as elaborate as the brief of appellant and his specifications justify.
The defense was that the defendant Johnstone was entitled to specific performance of the contract, because plaintiff did not have title when the contract was made. Counsel suggests in his application for rehearing, for the first time, that appellant Johnstone had no knowledge of title not being in respondent when he executed the contract, but he made no specification on the subject. The evidence submitted by the defendants was very brief, and on this point we are not clear that it shows a lack of knowledge regarding respondent’s title when the con*164tract was made, on the part of the defendant Johnstone. It certainly does not show that he relied on any representation made by the plaintiff on the subject. While defendant Johnstone himself testified that he was able, ready, and willing to carry out the contract, the pleadings and the evidence are to the effect that he could not do so by reason of the title to the Sioux Falls property being in the name of his wife, who, long before the trial, was adjudged insane, and remained so to the conclusion of the trial, if not so now. In words he repudiated the contract by refusing to carry out any of the terms which it imposed upon him, yet, after acquiring full knowledge as to the title, if he was not possessed of such knowledge when he executed the contract, and apparently without the knowledge or consent of respondent, its place of business being in St. Paul, Minnesota, he moved upon and proceeded to occupy and cultivate the land, thus repudiating the contract by word of mouth, but affirming it by act, refusing to accept those parts of it which.were not in his favor, but at the same time insisting on reaping all the benefits which he contemplated obtaining under the contract.
As far as we are able to interpret the authorities cited by respondent, they are not in point; they are cases where the payment and delivery of deed were to be coincident, or where the contract had been made with reference to the condition of the title when entered into, or in which the vendor was not in position to acquire title. In the case at bar the time had not arrived for the delivery of title, and the conditions were fully explained to Johnstone before notice of cancelation was given. We may add to the facts originally stated that an officer of plaintiff made a trip from St. Paul to Beach a few days before such notice was given, and then restated to Johnstone the facts as to the title, and informed him of the conditions of its contract for title, and that he could get a deed on payment; that he told him they could let the matter rest no longer, and requested him to have the contracts executed; but that he refused absolutely to close the deal, and was then notified that steps would be taken at once to cancel the contract.
Much stress is laid upon the fact that Carrie Johnstone is insane and that her rights ought not to be litigated. The contract was not with her, but was with John Johnstone. However, if she had rights, *165and is incompetent to litigate them, she is certainly incompetent to transfer the property which her husband contracted to convey.
As bearing on this case see: Easton v. Lockhart, 10 N. D. 181, 86 N. W. 697 ; Kulberg v. Georgia, 10 N. D. 461, 88 N. W. 87 ; Annis v. Burnham, 15 N. D. 577, 108 N. W. 549 ; Bennett v. Glaspell, 15 N. D. 245, 107 N. W. 45 ; Duluth Loan & Land Co. v. Klovdahl, 55 Minn. 341, 56 N. W. 1119 ; Provident Loan Trust Co. v. McIntosh, 68 Kan. 452, 75 Pac. 498, 1 Ann. Cas. 906 ; Trask v. Vinson, 20 Pick. 105 ; 2 Beach, Eq. Jur. § 611. The cases from 55 Minn, and 68 Kan. supra, are directly in point.
While we conclude that the petition for a rehearing must be denied, the money judgment should be further modified by making the allowance for breaking $3.50 per acre instead of $3, and while it appears that Johnstone never literally paid any taxes on section 13, he did purchase it at tax sale, on two or more occasions, and may have caused the taxes to be paid one year. The amount of his tax certificates, and such receipts for taxes as may he produced and show payment by him or Carrie Johnstone, with interest thereon at 7 per cent, will be deducted from the amount heretofore found due by this court, as will the 50 cents per acre for breaking.